 
SHARE EXCHANGE AGREEMENT



by and among



ZEROS & ONES, INC.
a Nevada Corporation,




ROCKETSTREAM HOLDING CORPORATION
a Nevada Corporation


and





ROCKETSTREAM HOLDING CORPORATION SHAREHOLDERS








Dated as of May 10, 2006
 
 
 

--------------------------------------------------------------------------------

 



This SHARE EXCHANGE AGREEMENT (this “Agreement”) is made and entered into as of
May 10, 2006, by and among Zeros & Ones, Inc., a Nevada corporation (“Zeros"),
Rocketstream Holding Corporation, a Nevada corporation (“RHC”), and each of the
RHC Shareholders listed on Schedule 1 hereto (the "RHC Shareholders"), with
reference to the following:

 
RECITALS


A. This Agreement provides for the acquisition by Zeros of all of the issued and
outstanding shares of capital stock of RHC, such that RHC shall become a wholly
owned subsidiary of Zeros, and the issuance in exchange therefore of 48,235,000
shares of restricted common stock of Zeros to the RHC Shareholders.


B. The board of directors and shareholders of RHC and the board of directors of
Zeros have determined, subject to the terms and conditions set forth in this
Agreement, that the transactions contemplated hereby are desirable and in the
best interests of the parties hereto.


C. The parties to this Agreement desire that the transaction contemplated by the
provisions of this Agreement satisfy the requirements of Section 368 of the
Internal Revenue Code of 1986, as amended, and the regulations promulgated
pursuant thereto.
 
AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and the mutual benefits to the parties to be derived
herefrom, it is hereby agreed as follows:


ARTICLE I


REPRESENTATIONS AND WARRANTIES OF ZEROS


As an inducement to and to obtain the reliance of RHC, Zeros represents and
warrants as follows:


Section 1.1 Organization. Zeros is a corporation duly organized, validly
existing, and in good standing under the laws of Nevada and has the corporate
power and is duly authorized and qualified under all applicable laws,
regulations, ordinances and orders of public authorities to own all of its
properties and assets and to carry on its business in all material respects as
it is now being conducted, including qualification to do business as a foreign
corporation in any jurisdiction in which the character and location of the
assets owned by it or the nature of the business transacted by it requires
qualification.


Section 1.2 Capitalization. The authorized capitalization of Zeros consists of
100,000,000 shares of common stock, $0.001 par value per share (“Zeros Common
Shares”) and 2,000,000 shares of preferred stock. As of the date hereof, Zeros
has 43,560,002 Zeros Common Shares issued and outstanding and no preferred stock
issued and outstanding. All issued and outstanding Zeros Common Shares of Zeros
are legally issued, fully paid and nonassessable and are not issued in violation
of the preemptive or other rights of any person.


Section 1.4  Subsidiaries. Zeros does not own directly or indirectly, any
capital stock or have any interest in any other corporation, partnership or
other form of business organization.


Section 1.5 Title and Related Matters. Zeros has good and marketable title to
and is the sole and exclusive owner of all of its properties, inventory,
interests in properties and assets, real and personal (collectively, the
"Assets") which are reflected in its most recent balance sheet or were acquired
after the date thereof (except properties, interests in properties and assets
sold or otherwise disposed of since such date in the ordinary course of
business), free and clear of all liens, pledges, charges or encumbrances.
 
 
 

--------------------------------------------------------------------------------

 


Section 1.6 No Conflict With Other Instruments.  To Zeros’ knowledge, the
execution of this Agreement and the consummation of the transactions
contemplated by hereby will not result in the breach of any term or provision
of, or constitute an event of default under, any material contract, agreement or
instrument to which Zeros is a party or to which any of its properties or
operations are subject.


Section 1.7 Compliance With Laws and Regulations. To Zeros’ knowledge, Zeros has
complied with all applicable statutes and regulations of any federal, state or
other governmental entity or agency thereof, except to the extent that
noncompliance would not materially and adversely affect the business,
operations, properties, assets or financial condition of Zeros or would not
result in Zeros’ incurring any material liability.


Section 1.8 Acquisition for Investment. Zeros is acquiring the RHC Shares for
investment, and not with a view to or for sale in connection with any
distribution thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE II

 
REPRESENTATIONS AND WARRANTIES
OF RHC AND RHC SHAREHOLDERS


As an inducement to, and to obtain the reliance of Zeros, RHC and the RHC
Shareholders represent and warrant, jointly and severally, as follows:


Section 2.1 Organization. RHC is a corporation duly organized, validly existing
and in good standing under the laws of Nevada and has the corporate power and is
duly authorized and qualified under all applicable laws, regulations, ordinances
and orders of public authorities to own all of its properties and assets and to
carry on its business in all material respects as it plans to conduct. The
execution, delivery and performance of this Agreement do not and the
consummation of the transactions contemplated by this Agreement in accordance
with the terms hereof will not, violate any provision of RHC's Articles of
Incorporation or Bylaws. RHC has full power, authority and legal right and has
taken all action required by law, its Articles of Incorporation and Bylaws or
otherwise to authorize the execution and delivery of this Agreement.


Section 2.2 Capitalization. The authorized capitalization of RHC consists of
100,000 shares of Common Stock, $.001 par value, of which 48,235 shares (the
“RHC Shares”) are presently, and will be immediately prior to the Closing,
issued and outstanding. RHC has no preferred shares issued or authorized. The
RHC Shareholders are the sole beneficial and record owners of the RHC Shares,
and such RHC Shareholders presently have and at the Closing will have the
unqualified right to transfer and dispose of such RHC Shares. All issued and
outstanding shares are legally issued, fully paid and nonassessable and are not
issued in violation of the preemptive or other rights of any person.


Section 2.3 Options and Warrants. There are no outstanding options, warrants,
calls, convertible securities, or rights of any kind to acquire any securities
of RHC.


Section 2.4  Subsidiaries. RHC does not own directly or indirectly, any capital
stock or have any interest in any corporation, partnership or other form of
business organization other than RocketStream, Inc., a Georgia corporation
(“RS”). RHC owns 100% of the outstanding shares of RS. Unless the context herein
requires otherwise, all references in this Section 2 to RHC includes RS.


Section 2.6 Liabilities. Except as set forth in Schedule 2.7, RHC has no
liabilities or obligations (whether known or unknown, contingent or absolute,
matured, unmatured or otherwise) that are not reflected or reserved against in
the Financial Statements, including, without limitation, any liabilities with
respect to the payment of any country, federal, state, county, local or other
taxes (including any deficiencies, interest or penalties).


Section 2.7 Absence of Certain Changes or Events. Since May 1, 2006:


(a) RHC has not: (i) amended its Articles of Incorporation or Bylaws; (ii)
waived any rights of value which individually or in the aggregate are material
considering the business of RHC; or (iii) made any accrual or arrangement for or
payment of bonuses or special compensation of any kind or any severance or
termination pay to any present or former officer or employee;


(b) RHC has not: (i) granted or agreed to grant any options, warrants or other
rights for its certificates, bonds or other corporate securities calling for the
issuance thereof, which option, warrant or other right has not been canceled as
of the Closing Date; (ii) borrowed or agreed to borrow any funds or incurred or
become subject to, any material obligation or liability (absolute or contingent)
except liabilities incurred in the ordinary course of business;


(c) RHC has not become subject to any law or regulation which materially and
adversely affects, or in the future may adversely affect, the business,
operations, properties, assets or financial condition of RHC .


Section 2.8 Litigation and Proceedings. There are no actions, suits, proceedings
or investigations pending or, to RHC’s best knowledge, threatened by or against
RHC, affecting RHC or its properties, at law or in equity, before any court or
other governmental agency or instrumentality, domestic or foreign or before any
arbitrator of any kind that would have a material adverse affect on the
business, operations or financial condition of RHC.
 
 
 

--------------------------------------------------------------------------------

 


Section 2.9 No Conflict With Other Instruments.  The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby will not result in the breach of any term or provision of,
or constitute an event of default under, any contract, agreement or instrument
to which RHC is a party or to which any of its properties or operations are
subject.


Section 2.10 Authorizations; Permits; Licenses. RHC has all licenses,
franchises, permits or other governmental authorizations legally required to
enable RHC to conduct its business as conducted on the date hereof. Except for
compliance with federal and state securities and corporation laws, as
hereinafter provided, no authorization, approval, consent or order of, or
registration, declaration or filing with, any court or other governmental body
is required in connection with the execution, delivery and performance by RHC of
this Agreement and the consummation of RHC of the transactions contemplated
hereby.


Section 2.12 Compliance With Laws and Regulations. RHC has complied with all
applicable statutes and regulations of any federal, state or other governmental
entity or agency thereof, except to the extent that noncompliance would not
materially and adversely affect the business, operations, properties, assets or
financial condition of RHC or would not result in RHC's incurring any material
liability.


Section 2.13 Authority. RHC and each of the RHC Shareholders has full power and
authority to enter into this Agreement and to carry out the transactions
contemplated hereby. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
and approved by all of the RHC Shareholders and the board of directors of RHC
and no other corporate or other proceedings on the part of RHC or the RHC
Shareholders are necessary to authorize this Agreement and the transactions
contemplated hereby.


Section 2.14 Information. The information concerning RHC as set forth in this
Agreement is complete and accurate in all material respects and does not contain
any untrue statement of a material fact or omit to state a material fact
required to make the statements made, in light of the circumstances under which
they were made, not misleading.


Section 2.15 Securities Laws. The RHC Shareholders acknowledge that the Zeros
Common Shares to be delivered pursuant to this Agreement are not being
registered under the Securities Act of 1933, as amended (the "Securities Act"),
on the ground that the offer and sale of the Zeros Common Shares are exempt from
the registration provisions of Section 5 of the Securities Act pursuant to
Section 4(2) thereof, as transactions by an issuer not involving any public
offering, and/or may be deemed not to involve an offer or sale within the
meaning of Section 5 of the Securities Act pursuant to Regulation D promulgated
thereunder, and that the Zeros Common Shares being delivered pursuant hereto may
not be resold in any transaction subject to Section 5 of the Securities Act
unless registered or an exemption from registration is available for such sale,
and that the certificates representing such Zeros Common Shares will bear
substantially the following legend:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR REGISTERED OR
QUALIFIED UNDER THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION OR QUALIFICATION AFFORDED BY SUCH
SECURITIES LAWS, AND HAVE BEEN ACQUIRED BY THE HOLDER FOR INVESTMENT PURPOSES
ONLY. THESE SECURITIES MAY NOT BE SOLD, TRANSFERRED, ASSIGNED OR HYPOTHECATED,
OR OFFERED FOR SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION, WITHIN THE UNITED
STATES OR ANY OF ITS TERRITORIES OR TO A UNITED STATES PERSON, UNLESS (i) THE
SECURITIES ARE REGISTERED UNDER SECTION 5 OF THE SECURITIES ACT, OR (ii) THE
PROPOSED TRANSACTION IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY
REQUIREMENTS OF THE SECURITIES ACT. THE TRANSFER AGENT (OR THE COMPANY IF THEN
ACTING AS ITS TRANSFER AGENT) WILL REFUSE TO TRANSFER THESE SECURITIES UNLESS
PRESENTED WITH A WRITTEN OPINION SATISFACTORY TO COUNSEL FOR THE COMPANY (OR A
NO-ACTION OR INTERPRETIVE LETTER FROM THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION) TO THE EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
CIRCUMSTANCES OF SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION.
 
 
 

--------------------------------------------------------------------------------

 


Section 2.16 Acquisition for Investment. The Zeros Common Shares to be delivered
pursuant to this Agreement are being acquired by the RHC Shareholders for
investment and not with a view to or for sale in connection with any
distribution thereof.



ARTICLE III

 
EXCHANGE PROCEDURE; CLOSING


Section 3.1 Share Exchange/Delivery of RHC Shares. At the Closing, the holders
of RHC Shares (or any other outstanding security of RHC, including, but not
limited to, options, warrants, conversion rights or other equity interests)
shall deliver to Zeros (i) certificates or other documents evidencing all of the
issued and outstanding RHC Shares (and any other outstanding security of RHC,
including, but not limited to, options warrants, conversion rights or other
equity interests), duly endorsed in blank or with executed powers attached
thereto in transferable form, such that RHC shall become a wholly owned
subsidiary of Zeros as of the Closing.


Section 3.2 Issuance of Zeros Common Shares. In exchange for all of the RHC
Shares delivered to Zeros pursuant to Section 3.1 above, Zeros shall issue one
thousand shares for each RHC Share, for an aggregate of 48,235,000 "restricted"
Zeros Common Shares to the RHC Shareholders, with each such RHC Shareholder to
receive that number of Zeros Common Shares set forth opposite such RHC
Shareholder’s name on Schedule I hereto. Such shares shall be "restricted" in
accordance with Rule 144 of the Securities Act of 1933.


Section 3.3 Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at 10:00 am Pacific Time at the
offices of Richardson & Patel LLP, 10900 Wilshire Blvd, Suite 500, Los Angeles,
California be on or before May 10, 2006 or on such other date as may be mutually
agreed upon by the parties (the “Closing Date”).
 
 
 

--------------------------------------------------------------------------------

 




ARTICLE IV


DIRECTORS


Section 4.1 Directors of RHC After Acquisition. Deleted.


ARTICLE V

 
SPECIAL COVENANTS


Section 5.1 Access to Properties and Records. Prior to the Closing, RHC will
afford to the officers and authorized representatives of Zeros the full access
to the properties, books and records of RHC, in order that Zeros may have full
opportunity to make such reasonable investigation as it shall desire to make of
the affairs of RHC, and will furnish Zeros with such additional financial and
operating data and other information as to the business and properties of RHC as
Zeros shall from time to time reasonably request.
 
Section 5.2 Mutual Release with Fairbairn. Scott Fairbairn and Zeros, and, as
the case may be, its/his past and present employees, officers, directors,
agents, executors, administrators, trustees, partners, members, managers,
representatives, parents, subsidiaries, controlled entities and affiliates,
successors and assigns, forever discharge and release the other party, Zeros or
Scott Fairbairn, as the case may be, and each of its/his past and present
employees, officers, directors, agents, attorneys, insurers, representatives,
assigns, subsidiaries, parents, predecessors, successors and related entities
from any and all claims, damages, actions, judgments, obligations, attorneys'
fees, indemnities, subrogations, duties, demands, controversies and liabilities
of every nature at law or in equity, liquidated, or unliquidated, known or
unknown, matured or unmatured, foreseeable or unforeseeable, which they had or
have arising out of any circumstance, thing, or event alleged, or arising out of
the Agreement of Purchase and Sale of Assets entered into by and between Zeros
and Fairbairn as of November 18, 2003.


Section 5.3 Mutual Release with Laisure. Mark Laisure and Zeros, and, as the
case may be, its/his past and present employees, officers, directors, agents,
executors, administrators, trustees, partners, members, managers,
representatives, parents, subsidiaries, controlled entities and affiliates,
successors and assigns, forever discharge and release the other party, Zeros or
Laisure, as the case may be, and each of its/his past and present employees,
officers, directors, agents, attorneys, insurers, representatives, assigns,
subsidiaries, parents, predecessors, successors and related entities from any
and all claims, damages, actions, judgments, obligations, attorneys' fees,
indemnities, subrogations, duties, demands, controversies and liabilities of
every nature at law or in equity, liquidated, or unliquidated, known or unknown,
matured or unmatured, foreseeable or unforeseeable, which they had or have
arising out of any circumstance, thing, or event alleged, or arising out of any
verbal or written agreement for Zeros to acquire shares or assets of M Holdings,
Inc., a California corporation entered into in 2003.


Section 5.4 Registration Rights. If (but without any obligation to do so) Zeros
proposes to register (including for this purpose a registration effected by
Zeros for stockholders other than the RHC Shareholder (each a “Purchaser”)) any
of its stock or other securities under the Securities Act in connection with the
public offering of such securities solely for cash (other than a registration
relating solely to the sale of securities to participants in an S-8, S-4, or any
other registration on any form which does not include substantially the same
information as would be required to be included in a registration statement
covering the sale of the Zeros common stock acquired by Purchaser (“Registrable
Securities”) or a registration in which the only Common Stock being registered
is Common Stock issuable upon conversion of debt securities which are also being
registered), Zeros shall, at such time, promptly give each Purchaser written
notice of such registration. Upon the written request of each Purchaser given
within fourteen (14) days after mailing of such notice by Zeros, Zeros shall,
use its best efforts to cause to be registered under the Securities Act all of
the Registrable Securities that such Purchaser has requested to be registered.
 
 
 

--------------------------------------------------------------------------------

 
 


ARTICLE VI


CONDITIONS PRECEDENT TO OBLIGATIONS OF ZEROS


The obligations of Zeros under this Agreement are subject to the satisfaction,
at or before the Closing, of the following conditions:


Section 6.1 Accuracy of Representations. The representations and warranties made
by RHC in this Agreement were true when made and shall be true at the Closing
with the same force and effect as if such representations and warranties were
made at the Closing (except for changes therein permitted by this Agreement),
and RHC shall have performed or complied with all covenants and conditions
required by this Agreement to be performed or complied with by RHC prior to or
at the Closing.


Section 6.2 Shareholder and Director Approval. All of the directors and all of
the holders of the issued and outstanding shares of Common Stock of RHC shall
have approved this Agreement and the transactions contemplated hereby.


Section 6.3 No Material Adverse Change. Prior to the Closing Date, there shall
not have occurred any material adverse change in the financial condition,
business or operations of, nor shall any event have occurred which, with the
lapse of time or the giving of notice, may cause or create any material adverse
change in the financial condition, business or operations of RHC.


Section 6.4 Other Items. Zeros shall have received such further documents,
certificates or instruments relating to the transactions contemplated hereby as
Zeros may reasonably request.



ARTICLE VII


CONDITIONS PRECEDENT TO OBLIGATIONS OF RHC


The obligations of RHC under this Agreement are subject to the satisfaction, at
or before the Closing (unless otherwise indicated herein), of the following
conditions:


Section 7.1 Accuracy of Representations. The representations and warranties made
by Zeros in this Agreement were true when made and shall be true as of the
Closing (except for changes therein permitted by this Agreement) with the same
force and effect as if such representations and warranties were made at and as
of the Closing, and Zeros shall have performed and complied with all covenants
and conditions required by this Agreement to be performed or complied with by
Zeros prior to or at the Closing.


Section 7.2 Director Approval. The board of directors of Zeros shall have
approved this Agreement and the transactions contemplated hereby.


Section 7.3 No Material Adverse Change.  Prior to the Closing, there shall not
have occurred any material adverse change in the financial condition, business
or operations or nor shall any event have occurred which, with the lapse of time
or the giving of notice, may cause or create any material adverse change in the
financial condition, business or operations of Zeros.


Section 7.4 Other Items. RHC shall have received such further documents,
certificates or instruments relating to the transactions contemplated hereby as
RHC may reasonably request.
 
 
 

--------------------------------------------------------------------------------

 


ARTICLE VIII


MISCELLANEOUS


Section 8.1 Brokers and Finders. Each party hereto hereby represents and
warrants that it is under no obligation, express or implied, to pay any
commission, brokerage or finder’s fees in connection with the bringing of the
parties together in the negotiation, execution, or consummation of this
Agreement. The parties each agree to indemnify the other against any claim by
any third person for any commission, brokerage or finder's fee or other payment
with respect to this Agreement or the transactions contemplated hereby based on
any alleged agreement or understanding between the indemnifying party and such
third person, whether express or implied from the actions of the indemnifying
party.


Section 8.2 Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of California.


Section 8.3 Notices. Any notices or other communications required or permitted
hereunder shall be deemed sufficiently given if personally delivered to it or
sent by registered mail or certified mail, postage prepaid, or by prepaid
telegram addressed as follows:


If to Zeros: Mr. Mark Laisure
Zeros and Ones, Inc.
Chief Executive Officer
1327 Ocean Avenue
Suite E
Santa Monica, California 90401


 
If to RHC : Mr. Scott Fairbairn
Rocketstream Holding Corporation
Chief Executive Officer
27 West Anapamu Street, Suite 252
Santa Barbara, California 93101


 
or such other addresses as shall be furnished in writing by any party in the
manner for giving notices hereunder, and any such notice or communication shall
be deemed to have given as of the date so delivered, mailed or telegraphed.


Section 8.4 Attorneys' Fees. In the event that any party institutes any action
or suit to enforce this Agreement or to secure relief from any default hereunder
or breach hereof, the breaching party or parties shall reimburse the
non-breaching party or parties for all costs, including reasonable attorneys'
fees, incurred in connection therewith and in enforcing or collecting any
judgment rendered therein.


Section 8.5 Entire Agreement. This Agreement represents the entire agreement
between the parties relating to the subject matter hereof. This Agreement alone
fully and completely expresses the agreement of the parties relating to the
subject matter hereof. There are no other courses of dealing, understanding,
agreements, representations or warranties, written or oral, except as set forth
herein. This Agreement may not be amended or modified, except by a written
agreement signed by all parties hereto.


Section 8.6 Survival; Termination. The representations, warranties and covenants
of the respective parties shall survive the Closing Date and the consummation of
the transactions herein contemplated for six (6) months from the Closing Date.


Section 8.7 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original and all of which taken together shall be
but a single instrument.


Section 8.8  Amendment or Waiver. Every right and remedy provided herein shall
be cumulative with every other right and remedy, whether conferred herein, at
law, or in equity, and may be enforced concurrently herewith, and no waiver by
any party of the performance of any obligation by the other shall be construed
as a waiver of the same or any other default then, theretofore, or thereafter
occurring or existing. At any time prior to the Closing Date, this Agreement may
be amended by a writing signed by all parties hereto, with respect to any of the
terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance hereof may be extended by a writing signed by
the party or parties for whose benefit the provision is intended.


Section 8.9 Incorporation of Recitals. All of the recitals hereof are
incorporated by this reference and are made a part hereof as though set forth at
length herein.


Section 8.10 Expenses. Each party hereto shall bear all of their respective
costs and expenses incurred in connection with the negotiation of this Agreement
and in the consummation of the transactions contemplated hereby and the
preparation hereof.
 
 
 

--------------------------------------------------------------------------------

 


Section 8.11 Headings; Context. The headings of the sections and paragraphs
contained in this Agreement are for convenience of reference only and do not
form a part hereof and in no way modify, interpret or construe the meaning of
this Agreement.


Section 8.12 Assignment. This Agreement shall not be assigned by any party
without the prior written consent of the other parties.
 
Section 8.14 Severability. In the event that any particular provision or
provisions of this Agreement or the other agreements contained herein shall for
any reason hereafter be determined to be unenforceable, or in violation of any
law, governmental order or regulation, such unenforceability or violation shall
not affect the remaining provisions of such agreements, which shall continue in
full force and effect and be binding upon the respective parties hereto.


Section 8.15 Construction. The language of this Agreement shall not be construed
for or against any party hereto, regardless of who drafted or was principally
responsible for drafting the Agreement or terms or conditions hereof.


Section 8.16 Execution Knowing and Voluntary. In executing this Agreement, the
parties severally acknowledge and represent that each: (a) has fully and
carefully read and considered this Agreement; (b) has been or has had the
opportunity to be fully apprized by legal counsel of the effect and meaning of
this document and all terms and conditions hereof; and (c) is executing this
Agreement voluntarily, free from any influence, coercion or duress of any kind.
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Share Exchange Agreement
to be duly executed by their duly authorized representatives as of the date
first above written.


ZEROS & ONES, INC.
 
 
By: _____________________________________
Mark M. Laisure, President and CEO
ROCKETSTREAM HOLDING CORPORATION
 
 
By: _____________________________________
Scott Fairbairn, Chief Executive Officer
   
RHC SHAREHOLDER SIGNATURE
 
See Attached Schedule I
Print SSN or Taxpayer ID of Rocketstream Holding Corporation Shareholder
 
 
See Attached Schedule I
Print Name of Rocketstream Holding Corporation Shareholder
   
Shareholder is a(n):
 
____ individual
____ tenants in the entirety
____ corporation (an officer must sign)
____ partnership (all general partners must sign)
____ trust
____ limited liability company
 
19,235 shares of Rocketstream Holding Corporation common stock held
 
State of Shareholder’s Residence:
See Attached Schedule I
 

--------------------------------------------------------------------------------

Print Name of Joint Shareholder
(if applicable)
 

--------------------------------------------------------------------------------

Signature of Attorney-In-Fact and
Proxy Holder Scott Fairbairn
 
Attorney-in-Fact and Proxy Holder
Print Title of Signing Person
(if signatory is a corporation, partnership or other similar entity)
 
 

--------------------------------------------------------------------------------

Signature of Joint Shareholder
Address of Shareholder:
 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
Facsimile No.:    
 
   

 


 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE I


LIST OF RHC SHAREHOLDERS
Andrew Ackerman
200,000
Eric Alterman
100,000
Lisa Ammons
100,000
Christopher Ashe
600,000
Andrew Keith Barefoot
1,500,000
Douglas S. Bennett
15,000
Kenneth Best
25,000
Matthew Bigge
60,000
Christopher Y. DuShane
50,000
Carroll Edwards
750,000
Jeffrey Garren Edwards
200,000
Tina Edwards
150,000
Keri Suzanne Everett
180,000
David Hunter Fairbairn
40,000
Scott Allen Fairbairn
15,000,000
Frederic Fernand Fouassier
1,500,000
Goldman Enterprises
500,000
Stephen & Kathleen Guarino
2,000,000
John Henry Hawkins
1,500,000
J2 Ventures, LLC.
1,000,000
John La Rue
30,000
Daniel S. Laikin
240,000
Bronwyn Leigh Laisure
1,000,000
Mark M. Laisure
14,000,000
Lamoi International Limited
500,000
Jose Luis Redublo Laraya
30,000
Wendy LaTorre
100,000
William LaTorre
250,000
Murray A. Lewis
480,000
Vickey Lewis
30,000
William J. MacDonald
300,000
Leodis C. Matthews
15,000
Lee A. Mezrah
75,000
Leon Morris Mezrah
300,000
David Nguyen
400,000
Victor T. Paul
30,000
Ernest Poje
30,000
Candace and Rodney Rodriguez
100,000
John Mark Roesch
145,000
Reno R. Rolle'
500,000
Gary Sallee
25,000
Jeanette Secor
100,000
Cindy Simpson
60,000
Lorraine C. Spurge
50,000
Stephen J. Steller
540,000
Stanley Stevens
1,500,000
Mark Clement Thomas
20,000
Christopher R. Williams
25,000
Stephen Winokur
600,000
Andrew Taylor Wren
1,000,000
Joel Yanchuck
200,000
Joseph A. Zock
90,000



 
 

--------------------------------------------------------------------------------

 